
	

114 HRES 83 IH: Recognizing the security challenges of convening government officials in one specific place and directing the House of Representatives to take appropriate steps so that the House of Representatives can meet in a virtual setting.
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 83
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2015
			Mr. Pearce (for himself and Mr. Swalwell of California) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committees on Rules and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Recognizing the security challenges of convening government officials in one specific place and
			 directing the House of Representatives to take appropriate steps so that
			 the House of Representatives can meet in a virtual setting.
	
	
 Whereas Members of Congress and congressional staff need greater interaction with constituents; Whereas constituents deserve better access to their Member of Congress;
 Whereas there are time restraints and high costs associated with constituent travel to Washington, DC, to meet with their Congressman;
 Whereas there are 535 Members of Congress who travel consistently between their district and Washington, DC;
 Whereas Members of Congress currently do most of their work from Washington, DC, and travel to their districts, some traveling significant distances;
 Whereas many congressional staffers do not spend time in the district for which they were hired to work, and are less in touch with the needs of constituents;
 Whereas the current constraints of Congress demand that Members of Congress are physically in Washington, DC, to conduct the duties of their job, which includes but is not limited to debating, voting, and participating in hearings;
 Whereas there are recent advances in technology that would make a virtual Congress possible, such as: electronic voting, video conferencing, secure telephones and Internet connections, and biometric cyber security;
 Whereas there are security concerns associated with the entire Congress being physically located in a single place;
 Whereas concerns were raised after 9/11 about the possibility of future terrorist attacks on the Nation’s Capitol and the safety of the Members of Congress;
 Whereas government operating costs are far too high, and new, innovative savings must be found; Whereas there are recent advances in technology that would make a virtual Congress possible, such as electronic voting, video conferencing, and secure telephones and Internet connections;
 Whereas the security challenges of convening government officials in one specific place; Whereas the need to find new ways to save taxpayer money by decreasing the operating cost of government; and
 Whereas the need for Members of Congress to maintain greater accountability to their constituents: Now, therefore, be it
	
 That the House of Representatives— (1)encourages the use of a virtual setting to implement hearings, conduct debate, meet, and vote;
 (2)directs the Committee on House Administration to identify the best practices for conducting the business of the House of Representatives in a virtual setting; and
 (3)directs the Committee on House Administration to establish procedures and rules for the consideration of legislation by Members of Congress in a virtual setting.
			
